UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 THE QUIGLEY CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On May 7, 2009, The Quigley Corporation issued the following press release. FOR IMMEDIATE RELEASE: THE QUIGLEY CORPORATION ISSUES OPEN LETTER TO STOCKHOLDERS -URGES STOCKHOLDERS TO REJECT DISSIDENT TED KARKUS’ SOLICITATION EFFORTS- DOYLESTOWN, PA. –May 7, 2009– The Quigley Corporation, (Nasdaq: QGLY), www.quigleyco.com, today announced it has issued an open letter to stockholders urging them to reelect its experienced and highly qualified Board of Directors by voting the WHITE proxy card by telephone, Internet or mail today.In urging its stockholders to reject dissident stockholder Ted Karkus’ control-seeking solicitation in connection with the 2009 Annual Meeting of Stockholders, the Company noted the following, among other things, in the letter: · Karkus has no strategic plan for the Company; · The Quigley Corporation has a carefully developed long-term strategic plan that is showing significant progress, including the recent positive finding for its QR-333 drug for the treatment of Diabetic Peripheral Neuropathy; and · Karkus’ proposed slate of nominees have little to no relevant industry experience and most have never served on a public company board of directors. The text of the letter to stockholders follows: May 7, Dear Fellow Stockholders, WHO DO YOU WANT LEADING THE QUIGLEY CORPORATION IN TODAY’S CHALLENGING ECONOMIC ENVIRONMENT? SEASONED DIRECTORS AND EXECUTIVES OR A GROUP OF OPPORTUNISTIC INVESTORS WITH LITTLE TO NO RELEVANT INDUSTRY EXPERIENCE? WE BELIEVE THE ANSWER IS CLEAR SUPPORT THE QUIGLEY CORPORATION’S BOARD OF DIRECTORS VOTE THE WHITE PROXY CARD TODAY By now you should have received The Quigley Corporation proxy statement for our 2009 Annual Meeting, along with a WHITE proxy card.We urge all stockholders to protect your investment and vote the WHITE card immediately.Disregard any proxy materials you may receive from dissident stockholder Ted Karkus, who is seeking to replace your Company’s entire incumbent Board of Directors. MANAGEMENT’S STRATEGIC PLAN HAS BEEN CAREFULLY DEVELOPED AND EXECUTED – AND IT’S WORKING! The Quigley Corporation, under the guidance of the incumbent Board and management, has a carefully developed long term strategic plan to increase stockholder value by investing a share of the profits from its successful, market leading OTC homeopathic cold remedy to self-fund research and development of naturally-derived medicinal compounds for which there is enormous market potential. On April 30, 2009 the Company issued a major announcement regarding noteworthy results from Phase II testing of its QR-333 compound to treat Diabetic Peripheral Neuropathy: POSTIVE FINDING FOR QR- POTENTIAL Diabetic Peripheral Neuropathy is a common complication of diabetes associated with nerve damage in the feet and hands.According to the American Diabetes
